PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,184,441
Issue Date: 2021 Nov 23
Application No. 16/494,975
Filing or 371(c) Date: 17 Sep 2019
Attorney Docket No. 9440-2003452 
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the REQUEST FOR RECONSIDERATION OF PATENT TERM INDICATED ON FACE OF PATENT UNDER 37 CFR § 1.705(b) filed January 7, 2022, requesting that the patent term adjustment indicated on the above-identified patent be corrected to indicate that the term of the above-identified patent is extended or adjusted by thirty-one (31) days.  

The petition to correct the patent term adjustment indicated on the above-identified patent to indicate that the term of the above-identified patent is extended or adjusted by thirty-one (31) days is GRANTED. 

The Office acknowledges submission of the $210.00 fee set forth in 37 CFR 1.18(e).

Patentee asserts that the 91-day period of reduction under 37 CFR 1.704(c)(10) in connection with the submission of an amendment or other paper filed after a notice of allowance has been given or mailed (i.e., an information disclosure statement (IDS)) August 25, 2021 is incorrect because the IDS was filed 35 days after the day after the date the notice of allowance was mailed or given.1 

Upon review, on July 21, 2021, the notice of allowance was mailed. On August 25, 2021, 35 days after the day after the date the notice of allowance was mailed, the IDS was filed. The IDS was neither expressly requested by the Office nor accompanied by a statement under 37 CFR 1.704(d). As such, the period of reduction should be 35 days, not 91 days. The 91 day period of reduction for applicant delay is removed and replaced with a 35 day period of reduction.

The application is being forwarded to the Certificates of Correction Branch for issuance of a certificate of correction. The Office will issue a certificate of correction indicating that the term of the above-identified patent is extended or adjusted by thirty-one (31) days.

Telephone inquiries specific to this matter should be directed to the undersigned at (571) 272-3231.


/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        

Enclosure:  	Adjusted PTA calculation 
Copy of DRAFT Certificate of Correction 




    
        
            
        
            
    

    
        1 See Patent Term Adjustment Reductions in View of the Federal Circuit Decision in Supernus Pharm., Inv. v. Iancu, 85 FR 36335 (Jun. 16, 2020)